Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant's amendments and accompanying remarks filed on April 21, 2021 have been entered and considered. Claims 6 – 9, 11 – 12 and 15 – 29 are pending in this application. Claims 17 – 29 have been withdrawn from further consideration subject to restriction requirement. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Coleman as detailed in the Office action dated January 21, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman et al. US 2007/0198087 A1 (Coleman).

Considering claims 6 and 16, Coleman teaches at [0047] a knitted surgical mesh comprising poly-4-hydroxybutyrate or P4HB multifilament yarns, which was knitted into a mesh using a single bar tricot machine. Further, Coleman does not specifically recognize the claimed steps in producing the P4HB filament yarns. However, said limitations are considered to be a product by process limitations. Further, absent a showing to the contrary, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different from the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983). It is noted that if the applicant intends to rely on Examples in the specification or in a submitted declaration to show non-obviousness, the applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claims 7 – 9, 11 – 12 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Coleman et al. US 2007/0198087 A1 (Coleman) in view of Leimbach et al. US 2011/0027596 A1 (Leimbach).

Considering claims 7 – 9 and 15, Coleman is silent regarding the coating of the P4HB filaments polymers or oligomers of polyethylene glycol, or polyethylene glycol sorbitan monolaurate. However, Leimbach teaches  polyhydroxyalkanoate fibrous structures that exhibit a Wet Burst of greater than 30 g as measured according to the Wet Burst Test Method and a Geometric Mean Modulus of less than 1320 at 15 g/cm and/or a CD Modulus of less than 1320 at 15 g/cm as measured according to the Modulus Test Method [0005 and 0036]. Further, Leimbach teaches at [0127] that two plies are combined with the wire side facing out. During the converting process, a surface softening agent is applied with a slot extrusion die to the outside surface of both plies. The surface softening agent is a formula containing one or more polyhydroxy compounds such as polyethylene glycol. The solution is applied to the web at a rate of about 5.45% by weight. Therefore, it would have been obvious to one of skill in the art at the time of the invention to apply a coating comprising polyethylene glycol to Coleman’s P4HB mesh when it is desired to provide its surface with a softening material. Furthermore, since polyethylene glycol is among Applicant’s preferred coating materials, it is reasonable to consider that it will provide the same or similar properties as polyethylene glycol sorbitan monolaurate.  
As to the claimed residual amount of coating material on the surface of the mesh, as noted above Leimbach teaches the “solution” of polyethylene glycol is added at a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed residual percentage of coating is critical and has unexpected results. Further, the steps of scouring and setting the claimed mesh are also considered to be product by process limitations and are addressed similarly to the product by process limitations in claim 6 above.      

Considering claims 11 and 12, Coleman teaches at [0038] that for example, an antibiotic may be added to the devices (mesh) to prevent or treat an infection. The devices may also incorporate autograft, allograft, and/or xenograft materials.

Response to Arguments

Applicant's amendments and accompanying remarks filed on April 21, 2021 have been entered and considered. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Coleman as detailed in the Office action dated January 21, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments against the Coleman reference have been fully considered but they are found to be not persuasive for the following reasons.

Applicant traverses the rejections over Coleman on the basis that the product described by pending claim 6 requires P4HB monofilament fibers. By contrast, the disclosure to which the Examiner cites in Coleman, refers is to a different product, a multifilament yarn. Office Action, page 3, para. 5. These products are not the same.
 
In response, the examiner submits that these arguments are misplaced for the following reasons. Both processes (Applicant’s and Coleman’s) form the filaments by melt extrusion of P4HB, employing a spinneret with a plurality of holes [Coleman at 0076, 15 – 30 holes or number of monofilaments; Applicant at 0039, 20 – 30 holes or number of filaments]. Thus, forming in each case a plurality of filaments. Further, the examiner submits that one of skill in the art would immediately understand that a yarn comprising “monofilament fibers” refers to a yarn comprising a plurality of monofilaments or multifilament yarn.   

Applicant further argues that the multifilament disclosed in Coleman is produced by quenching in air (see Coleman, para 39). In contrast, the monofilament required by claim 6 is produced by quenching molten monofilament in water. Quenching in water is a processing step that is not possible for the formation of P4HB multifilament yarn. One of ordinary skill in the art would readily recognize that changing a processing step that 
In response, the examiner submits that Applicant has failed to provide any evidence showing that the step of quenching by different means (air or water) would affect the P4HB filaments to the extent that they would have different properties. Further, the examiner submits that according to MPEP 2145 I “The arguments of counsel cannot take the place of evidence in the record”. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). 
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786







/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786